Case 16-50002-5-mcr   Doc 94    Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                               Document     Page 1 of 17
Case 16-50002-5-mcr   Doc 94    Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                               Document     Page 2 of 17
Case 16-50002-5-mcr   Doc 94    Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                               Document     Page 3 of 17
Case 16-50002-5-mcr   Doc 94    Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                               Document     Page 4 of 17
Case 16-50002-5-mcr   Doc 94    Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                               Document     Page 5 of 17
Case 16-50002-5-mcr   Doc 94    Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                               Document     Page 6 of 17
Case 16-50002-5-mcr   Doc 94    Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                               Document     Page 7 of 17
Case 16-50002-5-mcr   Doc 94    Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                               Document     Page 8 of 17
Case 16-50002-5-mcr   Doc 94    Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                               Document     Page 9 of 17
Case 16-50002-5-mcr   Doc 94 Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                            Document    Page 10 of 17
Case 16-50002-5-mcr   Doc 94 Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                            Document    Page 11 of 17
Case 16-50002-5-mcr   Doc 94 Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                            Document    Page 12 of 17
Case 16-50002-5-mcr   Doc 94 Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                            Document    Page 13 of 17
Case 16-50002-5-mcr   Doc 94 Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                            Document    Page 14 of 17
Case 16-50002-5-mcr   Doc 94 Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                            Document    Page 15 of 17
Case 16-50002-5-mcr   Doc 94 Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                            Document    Page 16 of 17
Case 16-50002-5-mcr   Doc 94 Filed 08/28/20 Entered 08/28/20 16:31:36   Desc Main
                            Document    Page 17 of 17
